Title: To James Madison from Rawdon and Balch, [ca. 21 September] 1819
From: Rawdon and Balch
To: Madison, James


[ca. 21 September 1819]
Rawdon & Balch engravers No. 65 State Street Albany are requested by Elkanah Watson Esqr. to transmit you a sample of diploma for Agricultural Societies, calculated for any State or County the price paid on delivery in this City or at the Store of Kirk & Merceière Wall Street, in the City of New-York is $10.. per 100 on drawing paper neatly press’d, or on parchment (for Officers & respectable honorary members) Seventy-five cents each.
County Societies take abo⟨u⟩t 200 on drawing paper & 20 on parchment. Not to burthe⟨n⟩ ⟨a⟩ Society with the expence; Officers pay the cost of the parchments, and the members 12½ Cents on receiving their diplomas, which leaves a small surplus to cover postage &c.
